Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 03/11/2022 has been entered. Claims 1 and 3-27 are pending in the application.  Applicant’s amendments to the claims have overcome every objection previously set forth in the Non-Final Office Action mailed 10/13/2021. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-14, 20-22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,041,100 to Stoy.
Regarding Claim 1, Stoy teaches a medical device (Col. 3-4; Stoy teaches a coating which may be applied to a hydrophobic substrate; Col. 9, line 53 - Col. 10, line 16; Stoy further teaches the coating may be applied to a medical device; therefore the embodiment of Stoy which will be referenced herein is a medical device comprising a hydrophobic substrate, to which the hydrophilic coating is applied) comprising a substrate (the hydrophilic coating itself makes up the substrate and is differentiated from the hydrophobic substrate to which the coating is applied), having on its surface, on at least a part thereof, a hydrophilic surface layer providing low-friction surface character of the medical device when wetted by a wetting fluid (Col. 4, lines 19-33; a hydrophilicity gradient in the coating leads to higher concentration on the outermost surface of the coating; therefore the outermost surface of the coating comprises the hydrophilic surface layer; the hydrophilic surface layer provides low-friction character when wetted, as disclosed in the Abstract), wherein at least one base layer of the substrate (the innermost surface of the coating, which adheres to hydrophobic substrate, is interpreted as the base layer), said base layer including said hydrophilic surface layer, is made of a polymer blend comprising at least one base polymer (polymer component A) and at least one hydrophilic polymer (polymer component B; component B has hydrophilic functional groups as disclosed in Col. 7, lines 34-46), and wherein the concentration of said at least one hydrophilic polymer is higher in the hydrophilic surface layer than in the rest of the base layer (Col. 4, lines 19-25; the hydrophilic polymer accumulates at the surface forming the hydrophilic surface layer), wherein the polymers in said hydrophilic surface layer are crosslinked (Col. 9, lines 22-50), and wherein there is a transition layer between the hydrophilic surface and the rest of the base layer, said transition layer providing a gradual increase in concentration of the at least one hydrophilic polymer from the rest of the base layer towards the hydrophilic surface (Col. 4, lines 19-33; the gradient of hydrophilicity serves as the transition layer). 
Regarding Claim 3, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the material composition of the hydrophilic surface layer when in a dry state comprise at least 70 wt% of the at least one hydrophilic polymer.  Stoy discloses the wt% of the hydrophilic polymer in Col. 8, lines 31-36, but this is the wt% including the solvent, and Stoy does not expressly disclose the wt% when the hydrophilic polymer has phase separated and the solvent has evaporated; however, Stoy further discloses the weight ratio of the base polymer to the hydrophilic polymer in Col. 7, lines 58-61; Stoy teaches a ratio of between 3:1 to 1:3 for base polymer to hydrophilic polymer; when the solvent has evaporated, the base polymer and the hydrophilic polymer are the only remaining components, therefore the 1:3 ratio is equivalent to 25%:75% by weight and the hydrophilic polymer has a maximum of 75 wt% before phase separation; since the hydrophilic polymer accumulates in the hydrophilic surface layer, the wt% in the hydrophilic surface layer will be higher than 75 wt%.  Therefore, Stoy teaches the material composition of the hydrophilic surface layer when in a dry state comprises at least 70 wt% of the at least one hydrophilic polymer since the range of greater than 75 wt% is in the range of at least 70 wt%.  
Furthermore, Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with a wt% of less than 70% of the hydrophilic polymer.  Absent a teaching as to criticality that the hydrophilic polymer comprises at least 70 wt% in the hydrophilic surface layer, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement and it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the polymer blend in the hydrophilic surface layer to comprise, in a dry state, at least 70 wt% of the at least one hydrophilic polymer in order to optimize the hydrophilicity of the surface in order to resist soiling, resist protein absorption and adsorption, and reduce friction (Stoy, Col. 1 lines 4-21). 
Regarding Claim 4, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the polymer blend in the interior of the base layer comprises 20-90 wt% of the at least one hydrophilic polymer.  Stoy discloses the wt% of the hydrophilic polymer in Col. 8, lines 31-36, but this is the wt% including the solvent, and Stoy does not expressly disclose the wt% when the hydrophilic polymer has phase separated and the solvent has evaporated; however, Stoy further discloses the weight ratio of the base polymer to the hydrophilic polymer in Col. 7, lines 58-61; Stoy teaches a ratio of between 3:1 to 1:3 for base polymer to hydrophilic polymer; when the solvent has evaporated, the base polymer and the hydrophilic polymer are the only remaining components, therefore the 1:3 ratio is equivalent to 25%:75% by weight and the hydrophilic polymer has a maximum of 75 wt% before phase separation; since the hydrophilic polymer accumulates in the hydrophilic surface layer, the wt% in the interior of the base layer will be lower than 75 wt%.  Therefore, Stoy teaches the polymer blend in the interior of the base layer comprising 20-90 wt% of the at least one hydrophilic polymer since the range of less than 75 is in the range of 20-90.  
Regarding Claim 5, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the polymer blend in the interior of the base layer comprises 20-90 wt% of the at least one base polymer.  Stoy discloses the wt% of the base polymer in Col. 8, lines 31-36, but this is the wt% including the solvent, and Stoy does not expressly disclose the wt% when the base polymer has phase separated and the solvent has evaporated; however, Stoy further discloses the weight ratio of the base polymer to the hydrophilic polymer in Col. 7, lines 58-61; Stoy teaches a ratio of between 3:1 to 1:3 for base polymer to hydrophilic polymer; when the solvent has evaporated, the base polymer and the hydrophilic polymer are the only remaining components, therefore the 1:3 ratio is equivalent to 25%:75% by weight and the base polymer has a minimum of 25 wt% before phase separation; since the hydrophilic polymer accumulates in the hydrophilic surface layer, the wt% of the base polymer in the interior of the base layer will be higher than 25 wt%.  Therefore, Stoy teaches the polymer blend in the interior of the base layer comprising 20-80 wt% of the at least one base polymer since the range of greater than 25% is in the range of 20-80.  


Regarding Claim 6, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the at least one hydrophilic polymer comprises at least one material selected from: polyvinyl compounds, polysaccharides, polyurethanes, polyacrylates or copolymers of vinyl compounds and acrylates or anhydrides, poly (alkyl ether), i.e. polyethylene oxide or polypropylene oxide, polyoxyethylene, polyethylene oxide, polyvinyl-pyrrolidone, heparin, dextran, xanthan gum, polyvinyl alcohol, hydroxy propyl cellulose, methyl cellulose, copolymer of vinylpyrrolidone and hydroxy ethylmethyl acrylate or copolymer of polymethylvinyl ether and maleinic acid anyhydride, and copolymers thereof (Col. 7, lines 38-47; the hydrophilic polymer may comprise polyethylene oxide, polyvinyl alcohol, polyvinylpyrrolidone, polymethylvinyl ether, carboxy methyl cellulose).
Regarding Claim 7, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the at least one hydrophilic polymer comprises at least one of polyethyleneoxide, poly(acrylic acid), polyvinyl- pyrrolidone and polysaccharide (Col. 7, lines 38-47; the hydrophilic polymer may comprise polyethylene oxide, polyvinylpyrrolidone; Col. 11-12, example 2 discloses polyacrylic acid as the hydrophilic polymer). 
Regarding Claim 8, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the at least one hydrophilic polymer(s) has a molecular weight of at least 50 kDa (Col. 11-13, Example 2 discloses the hydrophilic polymer with a molecular weight of 50 kDa; Example 5 discloses the hydrophilic polymer [polymethylvinylether] with a molecular weight of 100 kDa).
Regarding Claim 9, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the at least one base polymer is a predominantly hydrophobic polymer (Col. 4, lines 1-19; the base polymer is hydrophobic in its central section and only has hydrophilic terminal ends, therefore the base polymer is predominantly hydrophobic).
Regarding Claim 10, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the at least one base polymer comprises at least one of polyolefin and polyurethane (Col. 5, lines 20-27).
Regarding Claim 11, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the medical device is a catheter (Col. 9, line 53 - Col. 10, line 16). 
Regarding Claim 12, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the substrate further comprises a filler material (Col. 11, lines 16-24 discloses materials which may be distributed throughout the substrate and therefore may be interpreted as filler materials). 
Regarding Claim 13, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the interior of the base layer comprises at least two different sub-layers, wherein an outer sub-layer, being closer to the hydrophilic surface layer, has a higher concentration of the at least one hydrophilic polymer(s) than an inner sub-layer, being farther from said hydrophilic surface layer (as discussed above and disclosed in Col. 4, lines 19-33, Stoy teaches phase separation of the base polymer and the hydrophilic polymer, resulting in an increasing hydrophilic gradient towards the surface layer; due to the this gradient, any of the layers of the substrate may be considered to be comprised of “sub-layers” which have different concentrations of the hydrophilic polymer; for example, when the coating taught by Stoy is divided into 4 regions as shown in the Figure below; each region will comprise different concentrations of the hydrophilic polymer, and thus may be interpreted as the hydrophilic surface layer, transition layer, and inner and outer sublayers as shown below).

    PNG
    media_image1.png
    336
    1054
    media_image1.png
    Greyscale

Regarding Claim 14, the limitation of “wherein said at least two different sublayers are coextruded together” is interpreted to be a product-by-process limitation.  Therefore, the device of Stoy meets all of the limitations of claim 14 since claim 14 does not further limit claim 13. 
Regarding Claim 20, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the polymer blend in the interior of the base layer comprises 25-50 wt% of the at least one hydrophilic polymer.  Stoy discloses the wt% of the hydrophilic polymer in Col. 8, lines 31-36, but this is the wt% including the solvent, and Stoy does not expressly disclose the wt% when the hydrophilic polymer has phase separated and the solvent has evaporated; however, Stoy further discloses the weight ratio of the base polymer to the hydrophilic polymer in Col. 7, lines 58-61; Stoy teaches a ratio of between 3:1 to 1:3 for base polymer to hydrophilic polymer; when the solvent has evaporated, the base polymer and the hydrophilic polymer are the only remaining components, therefore the 1:3 ratio is equivalent to 25%:75% by weight and the hydrophilic polymer has a maximum of 75 wt% before phase separation; since the hydrophilic polymer accumulates in the hydrophilic surface layer, the wt% in the interior of the base layer will be lower than 75 wt%.  Therefore, Stoy teaches the polymer blend in the interior of the base layer comprising 25-50 wt% of the at least one hydrophilic polymer since the range of less than 75 is in the range of 25-50.  
Regarding Claim 21, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the polymer blend in the interior of the base layer comprises 50-75 wt% of the at least one base polymer.  Stoy discloses the wt% of the base polymer in Col. 8, lines 31-36, but this is the wt% including the solvent, and Stoy does not expressly disclose the wt% when the base polymer has phase separated and the solvent has evaporated; however, Stoy further discloses the weight ratio of the base polymer to the hydrophilic polymer in Col. 7, lines 58-61; Stoy teaches a ratio of between 3:1 to 1:3 for base polymer to hydrophilic polymer; when the solvent has evaporated, the base polymer and the hydrophilic polymer are the only remaining components, therefore the 1:3 ratio is equivalent to 25%:75% by weight and the base polymer has a minimum of 25 wt% before phase separation; since the hydrophilic polymer accumulates in the hydrophilic surface layer, the wt% of the base polymer in the interior of the base layer will be higher than 25 wt%.  Therefore, Stoy teaches the polymer blend in the interior of the base layer comprising 50-75 wt% of the at least one base polymer since the range of greater than 25% is in the range of 50-75.  
Regarding Claim 22, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the at least one hydrophilic polymer(s) has a molecular weight of at least 200 kDa (Col. 7, lines 48-57 disclose the hydrophilic polymer may have a length of up to 20,000 monomer units; hydrophilic polymers which are taught by Stoy and also well known in the art are comprised of monomer units with molecular weights such that a length of 20,000 monomer units would yield at least 200 kDa; for example, Stoy teaches polyvinylpyrrolidone for the hydrophilic polymer in Col. 7; polyvinylpyrrolidone; polyvinylpyrrolidone has a monomer with a molecular weight of 111.14 g/mol [See top of 2nd page of attached data sheet (PVP) from polymerdatabase.com]; a length of 20,000 monomer units would yield polyvinylpyrrolidone with a molecular weight over 2000 kDa which is well over 200 kDa). 
Furthermore, Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with a molecular weight of less than 200 kDa of the hydrophilic polymer.  Absent a teaching as to criticality that the hydrophilic polymer has a molecular weight of at least 200 kDa, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement and it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the at least one hydrophilic polymer in the polymer blend to have a molecular weight of at least 200 kDa in order to optimize the solubility and compatibility with the base polymer (Stoy, Col. 7 lines 47-57 teaches the upper limit of the length of the hydrophilic polymer is given by the solubility and compatibility requirements with component A). 
Regarding Claim 27, Stoy teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the material composition of the hydrophilic surface layer when in a dry state comprises at least 80 wt% of the at least one hydrophilic polymer (Add from 102 for claim 3), 
and the polymer blend in the interior of the base layer base layer comprises 25-75 wt% of the at least one hydrophilic polymer (Stoy discloses the wt% of the hydrophilic polymer in Col. 8, lines 31-36, but this is the wt% including the solvent, and Stoy does not expressly disclose the wt% when the hydrophilic polymer has phase separated and the solvent has evaporated; however, Stoy further discloses the weight ratio of the base polymer to the hydrophilic polymer in Col. 7, lines 58-61; Stoy teaches a ratio of between 3:1 to 1:3 for base polymer to hydrophilic polymer; when the solvent has evaporated, the base polymer and the hydrophilic polymer are the only remaining components, therefore the 1:3 ratio is equivalent to 25%:75% by weight and the hydrophilic polymer has a maximum of 75 wt% before phase separation; since the hydrophilic polymer accumulates in the hydrophilic surface layer, the wt% in the interior of the base layer will be lower than 75 wt%.  Therefore, Stoy teaches the polymer blend in the interior of the base layer comprising 20-75 wt% of the at least one hydrophilic polymer since the range of less than 75 is in the range of 20-90). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stoy as applied to claim 1 above, and further in view of US Patent App. Pub. 2016/0325024 to Lin. 
Regarding Claim 3, Stoy teaches all of the limitations of claim 1 as discussed above, and Stoy further teaches the material composition of the hydrophilic surface layer when in a dry state comprises at least 40 wt% of the at least one hydrophilic polymer (Stoy discloses the wt% of the hydrophilic polymer in Col. 8, lines 31-36, but this is the wt% including the solvent, and Stoy does not expressly disclose the wt% when in a dry state, when the solvent has evaporated; however, Stoy further discloses the weight ratio of the base polymer to the hydrophilic polymer in Col. 7, lines 58-61; Stoy teaches a minimum ratio of 3:2 for base polymer to hydrophilic polymer; in the dry state when the solvent has evaporated, the base polymer and the hydrophilic polymer are the only remaining components, therefore the 3:2 ratio is equivalent to 60%:40% by weight; since this is the starting wt% of the composition prior to phase separation, and the hydrophilic polymer accumulates in the hydrophilic surface layer; the hydrophilic surface layer must have a materials composition of at least 40 wt% of the hydrophilic polymer).  However, Stoy does not expressly discloses wherein the material composition of the hydrophilic surface layer when in a dry state comprises at least 70 wt% of the at least one hydrophilic polymer (Stoy discloses the wt% of the hydrophilic polymer in Col. 8, lines 31-36, but this is the wt% including the solvent, and Stoy is silent regarding the wt% when in a dry state, when the solvent has evaporated). 
Lin teaches an analogous invention directed to a medical device (Fig. 1, 102), comprising a substrate (100), having on its surface a hydrophilic surface layer (106) comprising a hydrophilic polymer (Par. 0039), wherein the hydrophilic surface layer when in a dry state comprises at least 70 wt% of the at least one hydrophilic polymer (Par. 0039, Lin teaches the hydrophilic surface layer comprising at least 75 wt% of the hydrophilic polymer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hydrophilic surface layer, when in a dry state, to comprise at least 70 wt% of the at least one hydrophilic polymer, as taught by Lin, in order to allow the lubricious properties of the hydrophilic polymer to dominate at the surface layer (Par. 0075).  Although the coatings taught by Stoy and Lin are formed by different methods, they are both made of a polymer blend comprising a base polymer and at least one hydrophilic polymer.  As discussed above, Stoy teaches at least 40 wt% of the at least one hydrophilic polymer at the surface layer, and Stoy further teaches that the degree of phase separation, and therefore the wt% of the at least one hydrophilic polymer, is tunable (Col. 4, line 45-Col. 5, line 13 disclose coating thickness and solvent selection as examples which affect the efficiency of phase separation).  Given Lin’s teachings of a medical device with a hydrophilic coating which comprises at least 70 wt% of a hydrophilic polymer in the surface layer, one of ordinary skill in the art would have found it obvious to modify Stoy such that the hydrophilic surface layer when in a dry state comprises at least 70 wt% of the at least one hydrophilic polymer in order to achieve the known benefits of a highly lubricious surface layer. 
Furthermore, Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with a wt% of less than 70% of the hydrophilic polymer.  Absent a teaching as to criticality that the hydrophilic polymer comprises at least 70 wt% in the hydrophilic surface layer, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement and it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the polymer blend in the hydrophilic surface layer to comprise, in a dry state, at least 70 wt% of the at least one hydrophilic polymer in order to optimize the hydrophilicity of the surface in order to resist soiling, resist protein absorption and adsorption, and reduce friction (Stoy, Col. 1 lines 4-21). 
Claim 18-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stoy as applied to claim 1 above, and further in view of US Patent App. Pub. 2018/0126035 to O’Mahony. 
Regarding Claim 18, Stoy teaches all of the limitations of claim 1 as discussed above, but is silent regarding a medical device assembly comprising a container, a wetting fluid, wherein said container houses at least a part, of the medical device together with the wetting fluid, so that the hydrophilic surface layer is maintained in a wetted state. 
O’Mahony teaches an analogous invention directed to a medical device assembly a medical device (Par. 0031, catheter 10), and further comprising a container and a wetting fluid (Par. 0056, the coated medical device may be packaged in a wet environment in which it is placed in a container [packaging] and a wetting fluid), wherein said container houses at least a part, and preferably of the entire, medical device together with the wetting fluid, so that at least a part, and preferably the entire, the hydrophilic surface layer is maintained in a wetted state (Par. 0004, 0056; the container and the wetting fluid keep the medical device in a wetted state [hydrating the coating] until the device is ready to use out of the package).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Stoy to include an assembly comprising a container and a wetting fluid, wherein said container houses at least a part, of the medical device together with the wetting fluid, so that the hydrophilic surface layer is maintained in a wetted state, as taught by O’Mahony, in order to ease insertion and removal of the device and to allow the device to be used right out of the package (Par. 0004). 
Regarding Claim 19, Stoy teaches all of the limitations of claim 1 as discussed above, and Stoy further teaches the material composition of the hydrophilic surface layer when in a dry state comprises at least 40 wt% of the at least one hydrophilic polymer (Stoy discloses the wt% of the hydrophilic polymer in Col. 8, lines 31-36, but this is the wt% including the solvent, and Stoy does not expressly disclose the wt% when in a dry state, when the solvent has evaporated; however, Stoy further discloses the weight ratio of the base polymer to the hydrophilic polymer in Col. 7, lines 58-61; Stoy teaches a minimum ratio of 3:2 for base polymer to hydrophilic polymer; in the dry state when the solvent has evaporated, the base polymer and the hydrophilic polymer are the only remaining components, therefore the 3:2 ratio is equivalent to 60%:40% by weight; since this is the starting wt% of the composition prior to phase separation, and the hydrophilic polymer accumulates in the hydrophilic surface layer; the hydrophilic surface layer must have a materials composition of at least 40 wt% of the hydrophilic polymer).  However, Stoy does not expressly discloses wherein the material composition of the hydrophilic surface layer when in a dry state comprises at least 95 wt% of the at least one hydrophilic polymer (Stoy discloses the wt% of the hydrophilic polymer in Col. 8, lines 31-36, but this is the wt% including the solvent, and Stoy is silent regarding the wt% when in a dry state, when the solvent has evaporated). 
O’Mahony teaches an analogous invention directed to a medical device (Par. 0029-0030 disclose a medical device), comprising a substrate (Par. 0030, base coat and top coat) having on its surface a hydrophilic surface layer (the top coat composition) comprising a hydrophilic polymer wherein the hydrophilic surface layer when in a dry state comprises at least 95 wt% of the at least one hydrophilic polymer (Par. 0053, the hydrophilic surface layer comprises 94 - 98 wt% of the hydrophilic polymer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hydrophilic surface layer, when in a dry state, to comprise at least 95 wt% of the at least one hydrophilic polymer, as taught by O’Mahony, in order to provide a surface layer that provides comfort for the user (Par. 0057-0058 teaches that the disclosed embodiments provide low coefficients of friction that are suitable for urinary catheters and provide comfort to the users).  Although the coatings taught by Stoy and O’Mahony are formed by different methods, they are both made of a polymer blend comprising a base polymer and at least one hydrophilic polymer.  As discussed above, Stoy teaches at least 40 wt% of the at least one hydrophilic polymer at the surface layer, and Stoy further teaches that the degree of phase separation, and therefore the wt% of the at least one hydrophilic polymer, is tunable (Col. 4, line 45-Col. 5, line 13 disclose coating thickness and solvent selection as examples which affect the efficiency of phase separation).  Given O’Mahony’s teachings of a medical device with a hydrophilic coating which comprises at least 95 wt% of a hydrophilic polymer in the surface layer, one of ordinary skill in the art would have found it obvious to modify Stoy such that the hydrophilic surface layer when in a dry state comprises at least 95 wt% of the at least one hydrophilic polymer in order to achieve the known benefits of a highly lubricious surface layer. 
Furthermore, Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with a wt% of less than 95% of the hydrophilic polymer.  Absent a teaching as to criticality that the hydrophilic polymer comprises at least 95 wt% in the hydrophilic surface layer, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement and it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the polymer blend in the hydrophilic surface layer to comprise, in a dry state, at least 95 wt% of the at least one hydrophilic polymer in order to optimize the hydrophilicity of the surface in order to resist soiling, resist protein absorption and adsorption, and reduce friction (Stoy, Col. 1 lines 4-21). 
Regarding Claim 23, Stoy teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the medical device is a urinary catheter, wherein the hydrophilic surface layer is provided at least on an insertable part thereof. 
O’Mahony teaches an analogous invention directed to a medical device (Par. 0031, catheter 10) wherein the medical device is a urinary catheter (Par. 0029, Par. 0031), wherein the hydrophilic surface layer is provided at least on an insertable part thereof (Par. 0003, O’Mahony teaches hydrophilic coatings are placed on the surface of medical devices to ease insertion of the devices into the body; thus, the hydrophilic coatings are placed on an insertable part of the urinary catheter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Stoy such that the medical device comprises a urinary catheter, wherein the hydrophilic surface layer is provided at least on an insertable part thereof, as taught by O’Mahony, in order to provide an improved urinary catheter (Par. 0007, Par. 0029; O’Mahony discloses that hydrophilic surface coatings are particularly useful to improve urinary catheters). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stoy as applied to claim 12 above, and further in view of US Patent App. Pub. 2011/0071507 to Svensson. 
Regarding Claim 24,  Stoy teaches all of the limitations of claim 1 as discussed above, but Stoy is silent regarding wherein the filler material comprises a calcium carbonate filler. 
Svensson teaches an analogous invention directed to a catheter (Par. 0008) which includes a filler material (Par. 0026; additives are added to the catheter), wherein the filler material comprises a calcium carbonate filler (Par. 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Stoy such that the filler material comprises calcium carbonate, as taught by Svensson, in order to control the desired color of the medical device (Par. 0026; Svensson teaches calcium carbonate is added to give a desired color of white to the device).  Stoy teaches that the filler material may comprise dyes and pigments (Col. 11, lines 16-18), therefore it would have been obvious to one of ordinary skill in the art to use calcium carbonate as the filler material in order to provide a desired color of white to the device. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As applicant notes, Rowland does not teach the polymer in said hydrophilic surface layer are crosslinked, which has been amended into claim 1.  However, a new rejection is applied in view of Stoy. Applicant has provided potential arguments against such a rejection on Page 7, lines 14-19, stating the Stoy fails to disclose a base layer comprising a polymer blend comprising at least one base layer and at least one hydrophilic polymer, a hydrophilic surface layer where the concentration of the hydrophilic polymer is higher than in the rest of the base layer, providing a gradual increase in concentration of the hydrophilic polymer from the rest of the base layer towards the hydrophilic surface layer.  
Examiner respectfully disagrees.  The gradient of hydrophilicity that is created as a result of the phase separation of the hydrophilic polymer and the base polymer is considered a base layer comprising a hydrophilic surface layer and a transition layer, rather than simply a transition layer as applicant noted.  Each depth of the base layer can be considered a sublayer and given a name, i.e. “surface layer”, “transition layer”.  In addition to the limitations in the claim regarding the concentration requirements of the polymer blend, the broadest reasonable interpretation of “the surface layer” only requires the layer to be at the surface of the base layer, and the broadest reasonable interpretation of “the surface layer” only requires the layer to provide a transition between the surface and the rest of the base layer.  These limitations are met by Stoy. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783